Order filed, February 05, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00920-CR
                                ____________

                   RONNIE HOYT ROYSTON, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 178th District Court
                            Harris County, Texas
                       Trial Court Cause No. 1354573


                                    ORDER

      The reporter’s record in this case was due December 09, 2013. See Tex. R.
App. P. 35.1. On December 11, 2013, this court granted Tammy Adams and Gail
Rolen’s motion for extension of time to file the record until January 08, 2014. On
January 16, 2014, this court granted Tammy Adams and Gail Rolen’s second
motion for extension of time to file the record. The record has not been filed with
the court. Because the reporter’s record has not been filed timely, we issue the
following order.

      We order Tammy Adams and Gail Rolen, the court reporters, to file the
record in this appeal within 30 days of the date of this order.           No further
extension will be entertained absent exceptional circumstances. The trial and
appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). If Tammy Adams and Gail Rolen do
not timely file the record as ordered, we will issue an order directing the trial court
to conduct a hearing to determine the reason for the failure to file the record.



                                   PER CURIAM